Citation Nr: 0803962	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  01-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This appeal arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board of Veterans' Appeals (Board) in the July 2003 
decision and remand granted service connection for avascular 
necrosis and remanded the issue of service connection for 
tinnitus.  The RO in a June 2007 rating decision granted 
service connection for tinnitus.  That has resulted in there 
being no case or controversy as to those issues.  Therefore, 
they are moot.  Aronson v. Brown, 7 Vet. App. 153, 155 
(1994).  

As the development and notice to the veteran ordered by the 
Board in the June 2003 remand has been completed the 
veteran's claims have been returned to the Board for further 
appellate review.  Stegall v. West, 11  Vet. App. 268 (1998).  

When the Board issued the remand in June 2003 the veteran was 
represented by an attorney.  In March 2005, the veteran 
submitted VA Form 21-22, designating The American Legion as 
his representative.  That is reflected on the title page.  


FINDINGS OF FACT

1.  A VA physician opined that the veteran's current hearing 
loss is not due to his time in the military.  

2.  Hypertension was not diagnosed in service or for years 
thereafter, and it is not medically linked to service, or 
service connected disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Hypertension was not incurred in active military service, 
nor is it secondary to service connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

An August 2003 letter provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following the letter, a supplemental statement of 
the case in June 2007, which provided the veteran with an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

The available service and post service medical records have 
been associated with the file, and the veteran has been 
examined for VA purposes, such that the obligations to assist 
in the development of the record has been fulfilled.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss and hypertension, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2007).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2007).  

Bilateral Hearing Loss

On pre-induction examination in March 1968 the veteran's 
hearing acuity was measured in pure tone thresholds, in 
decibels,  as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
15
0
0
5
10

Service medical records do not include any diagnoses of 
hearing loss or any complaints of hearing loss.  

On service separation examination in February 1970, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
XX
15
LEFT
15
15
15
XX
15

The veteran's service personnel records indicate he served in 
the Republic of Vietnam from September 1968 to September 
1969.  He was awarded a Combat Infantryman's Badge.  His 
occupational specialty was Armored Intelligence.  He contend 
his hearing loss began in service, as a result of the noise 
to which he was exposed at that time.  

The relevant post service medical evidence consists of the 
report of a December 2004 VA examination, and a letter from 
the veteran's private treating physician.  These establish 
the veteran currently has bilateral sensorineural hearing 
loss.  As to its cause, the VA examiner observed that the 
veteran had normal hearing at his enlistment and service 
separation, and concluded "therefore, the hearing loss that 
he presented with today is not due to his time in the 
military."  At the same time, the examiner opined that the 
veteran's current tinnitus was likely due to the noise he was 
around in the military.  (As indicated above, the veteran has 
been service connected for tinnitus.)  

The veteran's private physician wrote in December 1999, that 
the veteran's tinnitus was most likely caused by the 
veteran's sensorineural hearing loss.  He did not address the 
cause of the hearing loss.  

Evidently, tinnitus can have multiple causes, and the veteran 
has been given the benefit of the doubt for purposes of 
receipt of VA benefits, such that in the face of conflicting 
evidence, his was determined to be linked to his noise 
exposure in service.  As to hearing loss, the only competent 
evidence that addresses whether the veteran's is related to 
service, reflects that it was not.  While the veteran is 
competent to relate that he was exposed to excessive noise 
from the discharge of weapons in the service, and that his 
hearing acuity diminished thereafter, he is not competent to 
establish he developed hearing loss for VA purposes as a 
consequence of noise exposure in service.  Indeed, the VA 
examiner who acknowledged the noise exposure the veteran had 
in service, and was responding to the specific question 
whether the veteran's hearing loss was due to his time in the 
military, concluded it was not due to his time in service.  

Accordingly, the greater weight of the evidence is against 
the conclusion the veteran's hearing loss is related to 
service, and this aspect of the appeal is denied.  


Hypertension

On service entrance examination in March 1968, the veteran's 
blood pressure was reported as 126/74.  There are no 
diagnoses of hypertension in the service medical records.  
The only elevated blood pressure reading in service appear in 
the Report of Medical Examination at separation in February 
1970.  His blood pressure was recorded as 140/98.  
Subsequently, repeat blood pressure readings were taken for 
three successive days in the AM and PM.  They are reported as 
follows on the February 1970 Report of Medical Examination: 

        16 Feb 70	126/72	122/64
        17 Feb 70	118/72	142/88	
        18 Feb 70 	130/72	130/58
        
No diagnosis of hypertension was noted.  

Current VA records indicate the veteran has a history of a 
myocardial infarction in 2001.  There are ongoing diagnoses 
of coronary artery disease and hypertension in subsequent VA 
treatment records.  

Service connection is currently in effect for PTSD which is 
rated as 100 percent disabling.  In August 1999, a VA 
psychiatrist examined the veteran and stated he was unable to 
handle stress, assigned a Global Assessment of Functioning of 
50 and diagnosed chronic severe PTSD.  

A letter from the veteran's personal physician, Dr. P. reads 
as follows:

In regards to your letter of December 29, 
1999, I feel quite certain that (the 
veteran's) hypertension manifested itself 
while he was in the service and that it 
is certainly aggravated by his post-
traumatic stress disorder.  Just the fact 
that his hypertension was diagnosed while 
in service is evidence enough as to the 
time of onset.  Hypertension is a 
lifetime problem and must be treated on a 
chronic basis.  Medications can keep it 
under quite good control, however, any 
episodes of stress or other illness can 
cause exacerbations.  

I base these medical conclusions on 
review treatment records and through 
examination of (the veteran).  

At his hearing in December 2002, the veteran testified 
hypertension was first diagnosed in the 1970's while he was 
at Fort McClellan.  He reported having his blood pressure 
taking on three or four occasions and being given medication 
for it.  He testified he was told to see his family doctor 
when he got out about hypertension.  

The report of a December 2004 VA examination includes the 
following statement of the VA physician:  

He was not diagnosed with hypertension in 
the military and believes that his post-
traumatic stress disorder has contributed 
to it.  

In my opinion, his hypertension is 
essential and post-traumatic stress 
disorder has not contributed to it.  I 
have reviewed his C-file.  

The report of the physical examination includes a blood 
pressure reading of 162/71 and a diagnosis of hypertension.  

Analysis.  The veteran has asserted that his currently 
diagnosed hypertension was first diagnosed in service.  In 
the alternative he contends that his service-connected PTSD 
has caused or aggravated his hypertension.  

Contrary to the veteran's contention, and the comment by his 
private physician, the veteran's service medical records do 
not reflect a diagnosis of hypertension.  In fact, the 
question appears to have been specifically investigated at 
the time of the veteran's service discharge, and no such 
diagnosis was made.  The earliest post service medical record 
reflecting the presence of the claimed disability is dated 
years after service, and the veteran's recollections of an 
earlier post service diagnosis is too attenuated to establish 
that as fact.  

As to the comments found in the veteran's private physician's 
report, it is objectively inaccurate where it relates the 
presence of hypertension in service.  As stated above, that 
question was investigated, and no diagnosis was made.  
Further, while this physician used the word "aggravated," 
that has a technical meaning in the context of this appeal; 
i.e., it requires that a base line level of severity of 
hypertension be established, from which an aggravation is 
determined, (and then VA benefits may be awarded to the 
extent of the aggravation).  None of this was addressed by 
the physician, and in any event, he clarifies his 
understanding of the use of the term later in the statement 
indicating it related to episodic exacerbations corresponding 
to episodic periods of stress.  An episodic exacerbation is 
not an aggravation of a disability for purposes of 
establishing service connection.  Rather, there must be a 
permanent increase in severity of a condition to establish 
service connection.  

Given the inaccuracy in the private physician's statement, 
and its failure to describe a basis upon which to establish 
secondary service connection, its probative value is limited.  
The VA physician's opinion, while simply a conclusion, 
nevertheless was based on a review of the record, and 
contains no such factual inaccuracy.  It's content raises no 
obvious questions as to its accuracy.  Therefore, it is 
accorded greater probative value, and as it is adverse to the 
claim, when considered with the absence of medical evidence 
of hypertension in service, or for years thereafter, the 
Board finds a basis upon which to establish service 
connection has not been presented, and the appeal is denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for hypertension is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


